Title: From George Washington to Jonathan Trumbull, Jr., 14 May 1781
From: Washington, George
To: Trumbull, Jonathan, Jr.


                        
                            D. Sir
                            New Windsor 14th May 1781
                        
                        In answer to your favor of the 10th, which came to my hands last night, I have to assure you, that your
                            joining my family in the first part of June will be very convent for me, and that I shall be happy in the event. With
                            very great esteem & regard—I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    